Citation Nr: 0816978	
Decision Date: 05/23/08    Archive Date: 06/04/08

DOCKET NO.  05-00 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a kidney 
disability.

2.  Entitlement to service connection for colon cancer.

3.  Entitlement to service connection for diabetes mellitus, 
type II.

4.  Entitlement to service connection for diabetic 
neuropathy.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The veteran served on active duty from September 1962 to 
February 1966.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of a Department of Veterans Affairs 
(VA) Regional Office (RO).  An August 2002 rating decision 
denied entitlement to service connection for colon cancer, 
and the veteran filed a notice of disagreement in May 2003.  
A November 2004 rating decision denied entitlement to service 
connection for kidney disability, diabetes mellitus, type II, 
diabetic neuropathy, and hyperlipidemia, and the veteran 
filed a notice of disagreement in November 2004.  Statements 
of the case were issued in December 2004, and a substantive 
appeal was received in December 2004.  In February 2007, the 
veteran withdrew the issue of entitlement to service 
connection for hyperlipidemia.  The veteran testified at a 
Board hearing in April 2008; the transcript is of record.


FINDINGS OF FACT

1.  The veteran did not serve in the Republic of the Vietnam, 
Korea, or any other location where it was determined that 
herbicides were used, and the veteran is not presumed to have 
been exposed to Agent Orange.

2.  The veteran does not have a chronic kidney disability, 
and any acute renal insufficiency was not manifested during 
the veteran's active duty service or for many years 
thereafter, nor is acute renal insufficiency, otherwise 
related to the veteran's active duty service, including 
exposure to herbicides or jet fuel.

3.  Colon cancer was not manifested during the veteran's 
active duty service or for many years thereafter, nor is 
colon cancer, otherwise related to the veteran's active duty 
service, including exposure to herbicides or jet fuel.

4.  Diabetes mellitus, type II, was not manifested during the 
veteran's active duty service or for many years thereafter, 
nor is diabetes mellitus, type II, otherwise related to the 
veteran's active duty service, including exposure to 
herbicides or jet fuel.

5.  Diabetic neuropathy was not manifested during the 
veteran's active duty service or for many years thereafter, 
and is not otherwise related to the veteran's active duty 
service, including exposure to herbicides or jet fuel, and is 
not related to a service-connected disability.


CONCLUSIONS OF LAW

1.  A kidney disability was not incurred in or aggravated by 
the veteran's active duty service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2007).

2.  Colon cancer was not incurred in or aggravated by the 
veteran's active duty service, nor may it be presumed to be 
incurred in or aggravated by such service.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2007).

3.  Diabetes mellitus, type II, was not incurred in or 
aggravated by the veteran's active duty service, nor may it 
be presumed to be incurred in or aggravated by such service.  
38 U.S.C.A. §§ 1110, 1131, 1116, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).

4.  Diabetic neuropathy was not incurred in or aggravated by 
the veteran's active duty service, nor may it be presumed to 
be incurred in or aggravated by such service, and is not 
proximately due to or caused by a service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1131, 1116, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, with regard to the 
claim of service connection for colon cancer, VA satisfied 
its duties to the veteran in a VCAA letter issued in November 
2001.  The letter predated the August 2002 rating decision.  
See id.  With regard to the other claims of service 
connection, a VCAA letter was issued to the veteran in 
December 2003, prior to adjudication in the November 2004 
rating decision.  The VCAA letters notified the veteran of 
what information and evidence is needed to substantiate his 
claims, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
any evidence in his possession that pertains to the claims.  
Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  
The November 2001 and December 2003 letters have clearly 
advised the veteran of the evidence necessary to substantiate 
his claims. 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, 19 Vet. App. at 486.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate the claims of service connection, but there has 
been no notice of the types of evidence necessary to 
establish a disability rating or an effective date.  Despite 
the inadequate notice provided to the veteran, the Board 
finds no prejudice to him in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the appellant has been prejudiced 
thereby).  The Board notes that the RO furnished the veteran 
letters in November 2001 and December 2003 which advised him 
of the evidence necessary to support his service connection 
claims.  Since the Board concludes below that the 
preponderance of the evidence is against entitlement to 
service connection, any questions as to the appropriate 
disability rating and effective date to be assigned are 
rendered moot. 

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
veteran's service medical records and post-service medical 
records.  There is no indication of relevant, outstanding 
records which would support the veteran's claims.  
38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  
Additionally, the evidence of record contains a VA 
examination performed in February 2007.  The examination 
report obtained is thorough and contains sufficient 
information to decide the issues on appeal.  See Massey v. 
Brown, 7 Vet. App. 204 (1994).  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issues on appeal.

Criteria & Analysis

The veteran initially claimed entitlement to service 
connection for kidney disability, colon cancer, diabetes 
mellitus, type II, and diabetic neuropathy, as secondary to 
exposure to jet fuel during his period of active service.  It 
is presumed that he is claiming entitlement to diabetic 
neuropathy as secondary to his diabetes mellitus, as diabetic 
neuropathy is a manifestation thereof.  At the Board hearing, 
the veteran claimed that such disabilities were due to 
exposure to herbicides during his period of active service at 
the Wheelus Air Force Base in Libya, and also claimed that 
his colon cancer was due to symptoms related to eating an 
excessive amount of red meat while on a diet during service.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veterans who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
malignant tumors and diabetes mellitus, are presumed to have 
been incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).

Initially, the Board has reviewed the veteran's service 
medical records with regard to any claim of incurrence of any 
of the claimed disabilities during service.  However, the 
veteran has specifically claimed and the medical records 
reflect that his colon cancer, diabetes mellitus, kidney 
disability, and diabetic neuropathy were diagnosed many years 
after separation from service.  However, it appears that he 
is claiming that symptoms experienced during service resulted 
in his colon cancer.  The veteran testified that during 
service he was on a diet for weight loss purposes and ate red 
meat and vegetables three times per day.  He reported that he 
had problems with his colon and reported getting a spastic 
colon every time he ate.  

Service medical records do not reflect any complaints or 
diagnoses related to a kidney disability, colon cancer, 
diabetes mellitus, or diabetic neuropathy.  A March 1963 
service medical record reflects an impression of exogenous 
obesity and that he was prescribed some medication for weight 
loss.  In August 1964, the veteran was advised to stop the 
use of Dexedrine for weight loss and to use "will power" 
and he was insulting and hostile when deprived of his 
medication.  The examiner noted that the veteran may be 
hooked on amphetamines.  Service medical records do not 
reflect any complaints related to a spastic colon or 
irritable bowel related to his diet or weight loss 
medication.  An examination performed for separation purposes 
in January 1966 reflects that he had a normal examination, 
but for a scar on his left forearm, and decreased sensation 
to pain and touch on the left hand.  On a Report of Medical 
History, he checked the 'No' box with regard to 'tumor, 
growth, cyst, cancer' and 'stomach, liver or intestinal 
trouble.'  Thus, there is no basis for a finding of 
incurrence of colon cancer, kidney disability, diabetes 
mellitus, or diabetic neuropathy in service.

With regard to the veteran's claim that symptoms experienced 
during service related to his colon and bowel system caused 
his colon cancer, service medical records do not reflect any 
such complaints or problems, and there is no medical evidence 
of record to suggest that such problems would have caused his 
colon cancer.  Thus, service connection for colon cancer 
under this theory of entitlement is not warranted.  

With regard to the veteran's claim that his disabilities were 
incurred as a result of exposure to jet fuel, the veteran's 
DD Form 214 does reflect that he was a fuel specialist during 
service, and the veteran testified that during service his 
duties included refueling aircraft.  As a result of such 
duties, he claims he was exposed to fumes from the jet fuel 
causing his claimed disabilities.

In February 2007, the veteran underwent a VA examination.  At 
the time of the VA examination, the veteran was solely 
claiming that he had incurred his claimed disabilities due to 
exposure to jet fuel during his period of active service.  He 
reported that during service he was a heavy mechanic and was 
a fuel specialist at Edwards Air Force Base and as Wheelus 
Air Force Base in Libya.  A diagnosis of colon cancer was 
rendered in 1984, resulting in a total colectomy in 1994.  He 
has had an ileostomy since 1984.  He had a calicectomy done 
in 1986, and he reported being diagnosed with diabetes in 
1988.  Regarding the kidneys, he has had three episodes of 
acute renal insufficiency but has not had chronic renal 
insufficiency.  The first acute renal insufficiency was 
secondary to iridodialysis and partially secondary to a 
medication for cholesterol as well as dehydration, and the 
other two were possibly contributed to by a trial of 
Glucophage and dehydration.  The examiner noted that there 
was no evidence of any chronic renal disease or failure at 
this time.  He had numerous blood chemistries done over the 
last year and it remained good.  He reported decreased 
sensation in both of his feet about ten years prior, likely 
diabetic peripheral neuropathy of the feet bilaterally.  

With regard to the diabetes mellitus, the examiner stated 
that exposure to jet fuels has not been established as a 
cause of diabetes.  The examiner noted review of the internet 
articles that the veteran had submitted, but the articles did 
not give any convincing evidence that jet fuel causes 
diabetes.  The articles contained a number of experiments 
with experimental doses of specific chemicals in lab animals 
and it is established that large amounts of exposure to 
benzene can cause certain kinds of blood cancers, leukemia 
type cancers but there has not been convincing evidence 
establishing jet fuel environmental exposure as a cause of 
diabetes.  The examiner noted that the veteran does have a 
family history positive for diabetes as well as obesity and 
these are strong risk factors for development of diabetes.  
The examiner also noted that the veteran had pancreatitis 
after his treatment for the colon cancer attributed to 
radiation for the colon cancer and the diabetes developed 
shortly after that.  The examiner opined that the 
pancreatitis could have certainly been a contributing factor 
for his diabetes as well and given the strong risk factors 
and the fact that jet fuel has not been established as a 
cause of type II diabetes or type I diabetes, it is believed 
that there is a less than 50 percent probability that the 
veteran's diabetes was caused by exposure to jet fuels.  

With regard to the history of colon cancer in 1984, the 
examiner noted that such cancer was treated with radiation 
and surgery and there has been no recurrence, but he does 
have  chronic ileostomy, and the veteran attributed this to 
his exposure to jet fuels.  The examiner reviewed the 
articles and determined that there is no convincing evidence 
that the exposure to jet fuels causes colon cancer.  The 
examiner checked a current review article about epidemiology 
of colon cancer and it did not list exposure to solvents or 
jet fuel although the veteran's online articles did show that 
certain types of chemicals such as xylene have caused 
increased incidents of colon cancer in rats.  The examiner 
noted, however, that jet fuel formulations, which were 
included did include some benzene but the examiner could not 
find any including xylene and it is noted that these types of 
chemicals were a very small proportion, about one part per 
thousand.  The examiner noted that the veteran smoked one and 
a half packs per day for approximately 15 years, thus he has 
a significant tobacco use history and that is a strong risk 
factor for colon cancer and he additionally has had moderate 
alcohol use and alcohol is another risk factor for colon 
cancer.  In view of the veteran's strong risk factors as well 
as family history positive for colon cancer in his mother, as 
well as the absence of strong evidence showing jet fuel to be 
a cause of colon cancer, it is believed that there is a less 
than 50 percent probability that the veteran's colon cancer 
is attributable to the exposure to jet fuels that he had 
during his four years in the Air Force.

With regard to the veteran's claimed kidney disability, the 
examiner stated there was no evidence of current chronic 
renal insufficiency.  The examiner noted that BUN and 
creatinine over the last year have been normal although he 
has had three episodes of acute renal insufficiency in the 
past all related to dehydration or metabolic things such as 
Glucophage or iridodialysis.  Both are well established 
causes of acute renal failure and they all occurred many 
years after he got out of the Air Force and it is believed 
that there is a less than 50 percent probability that they 
were caused by his exposure to jet fuels while he was in the 
military.  

The examiner noted that while there is at least some 
theoretical possibility that exposure to the organic 
materials in the jet fuels could have been a contributing 
factor to the veteran's colon cancer and diabetes, 
considering and weighing the various risk factors and amount 
of evidence that there is regarding the risk of the jet fuel 
exposure, it is believed that there is clearly a less than 50 
percent probability that these conditions were caused by the 
veteran's exposure to jet fuels while he was in the military.

Initially, as detailed the VA examiner determined that the 
veteran does not suffer from chronic renal insufficiency, but 
has only experienced three episodes of acute renal 
insufficiency.  Likewise, correspondence dated in February 
2002 from James L. Neifing, M.D., reflects that the veteran 
had been seen for multiple medical problems, to include 
history of rhabdomyolysis secondary to volume contraction and 
acute renal failure, also secondary to volume contraction and 
rhabdomyolysis.  The medical evidence of record does not 
otherwise reflect a finding of chronic renal failure.  Thus, 
both the VA examiner and the veteran's treating physician, 
with the benefit of examining the veteran, have not diagnosed 
chronic renal insufficiency.  There is no basis for grating 
service connection for an acute condition.  See 38 C.F.R. 
§ 3.303.

Notwithstanding this, the VA examiner also opined that it was 
not likely that his acute renal failure was due to exposure 
to jet fuel during service.  As the examiner explained, his 
acute renal failure was secondary to dehydration or metabolic 
things such as Glucophage or iridodialysis which occurred 
many years after separation from service.  Thus, there is no 
evidence to suggest that his acute renal failure is due to 
service or any incident therein.

With regard to his claims of service connection for colon 
cancer and diabetes mellitus, the VA examiner also opined 
that such disabilities were not likely due to his exposure to 
jet fuel during service.  Thus, the Board finds that service 
connection is not warranted for such disabilities under such 
theory of entitlement.  

The Board accepts the February 2007 VA opinion as being the 
most probative medical evidence on the subject, as it was 
based on a review of all historical records, and it contains 
detailed rationale for the medical conclusions.  See Boggs v. 
West, 11 Vet. App. 334 (1998).  Given the depth of the 
examination report, and the fact that it was based on a 
review of the applicable record, the Board finds that it is 
probative and material to the veteran's claim.  See Owens v. 
Brown, 7 Vet. App. 429 (1995).  

While the examiner could not completely rule out the 
possibility that organic materials in the jet fuel may have 
contributed to the veteran's colon cancer and diabetes, the 
examiner weighed such risk of jet fuel exposure and his other 
risk factors, such as obesity, smoking, and family history, 
and determined that there was a less than 50 percent 
probability that the colon cancer and diabetes were caused by 
his exposure to jet fuel.  Both Federal regulation and case 
law preclude granting service connection predicated on a 
result of speculation or mere possibility.  38 C.F.R. § 
3.102; see Utendahl v. Derwinski, 1 Vet. App. 530, 531 (1991) 
(a medical treatise submitted by an appellant that only 
raises the possibility that there may be some relationship 
between sickle cell anemia and the veteran's fatal coronary 
artery disease does not show a direct causal relationship 
between the two disorders such as to entitle the appellant to 
service connection for the cause of the veteran's death).  An 
opinion expressed in terms such as "may," also implies 
"may or may not," and is generally too speculative to 
establish support for a claim.  See Obert v. Brown, 5 Vet. 
App. 30 (1993); see also Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992) (holding that a physician's statement that a 
service-connected disorder "may or may not" have prevented 
medical personnel from averting the veteran's death was not 
sufficient); Beausoleil v. Brown, 8 Vet. App. 459 (1996) 
(holding that a general and inconclusive statement about the 
possibility of a link was not sufficient); and Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992) (holding that there 
was a plausible basis for the Board's decision that a 
disability was not incurred in service where the medical 
evidence favorable to the appellant's claim did little more 
than suggest the possibility that the veteran's illness might 
have been caused by his wartime radiation exposure).

As noted, the veteran has also claimed entitlement to service 
connection for kidney disability, colon cancer, diabetes 
mellitus, and diabetic neuropathy due to exposure to 
herbicides during service.

For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent, a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962 and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during service.  38 U.S.C.A. § 1116(f).  

Moreover, it is provided that the diseases listed at 
38 C.F.R. § 3.309(e) shall have become manifest to a degree 
of 10 percent or more at any time after service, with an 
exception not applicable to this case.  38 U.S.C.A. § 1116; 
38 C.F.R. § 3.308(a)(6)(ii).  These diseases include 
chloracne or other acneform disease consistent with 
chloracne, type II diabetes, Hodgkin's disease, multiple 
myeloma, Non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcoma.  38 C.F.R. 
§ 3.309(e).  The Board notes that colon cancer and kidney 
disability are not among the disabilities listed in 38 C.F.R. 
§ 3.309(e).  

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-46 
(1994); see also Notice, 61 Fed. Reg. 41, 442-49 (1996).  The 
Secretary has clarified that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam Era is not warranted 
for the following conditions:  Hepatobiliary cancers, 
nasopharyngeal cancer, bone and joint cancer, breast cancer, 
cancers of the female reproductive system, urinary bladder 
cancer, renal cancer, testicular cancer, leukemia (other than 
CLL), abnormal sperm parameters and infertility, Parkinson's 
disease and parkinsonism, amyotrophic lateral sclerosis 
(ALS), chronic persistent peripheral neuropathy, lipid and 
lipoprotein disorders, gastrointestinal and digestive 
disease, immune system disorders, circulatory disorders, 
respiratory disorders (other than certain respiratory 
cancers), skin cancer, cognitive and neuropsychiatric 
effects, gastrointestinal tract tumors, brain tumors, light 
chain-associated (AL) amyloidosis, endometriosis, adverse 
effects on thyroid homeostasis, and any other condition for 
which the Secretary has not specifically determined a 
presumption of service connection is warranted.  See Notice, 
68 Fed. Reg. 27,630-41 (May 20, 2003).

Notwithstanding the foregoing, the U.S. Court of Appeals for 
the Federal Circuit (Federal Circuit) has determined that the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran 
from establishing service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  The rationale employed in Combee also applies to 
claims based on exposure to Agent Orange.  Brock v. Brown, 10 
Vet. App. 155 (1997).

There is no evidence that the veteran served in Vietnam, nor 
is the veteran claiming Vietnam service.  His DD Form 214 
reflects that he had 1 year and 6 months of foreign and/or 
sea service, and served as a fuel specialist in the Air 
Force.  Service personnel records reflect that he served in 
Libya from August 1964 to February 1966.  The veteran 
contends that he was exposed to herbicides while working as 
an aircraft refueler at Wheelus Air Force Base in Libya.  The 
veteran contends that during the summer or early fall of 
1965, he used herbicides to spray for weeds on the runway.  

With regard to exposure to herbicides outside of Vietnam and 
Korea, per January 2003 correspondence from the Assistant 
Secretary of Defense, the Deployment Health Support 
Directorate of the Department of the Defense completed an 
evaluation of the herbicide orange records at the United 
States Army Center for Unit Records Research ((CURR), now 
known as U.S. Army and Joint Services Records Research Center 
(JSRRC)).  The records mainly pertained to U.S. Army research 
and development activities, although they found a few Air 
Force records and one Navy record.  An inventory of documents 
was prepared which contains brief descriptions of the records 
of herbicide orange operations at specific times and 
geographic locations.  A review of the documentation does not 
reflect that herbicides reported to have been used at the 
Wheelus Air Force Base in Libya at any time, to include from 
August 1964 to February 1966.  There is otherwise no evidence 
of record to support the veteran's contention that he was 
exposed to herbicides during his period of service in Libya.

In light of the fact that there is no supporting evidence 
that the veteran was exposed to herbicides during service in 
Libya, the Board finds that the presumptive regulations 
regarding exposure to Agent Orange are not applicable in this 
case.  See 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).  
Moreover, as already stated, colon cancer and kidney 
disability are not considered presumptive disabilities.  
Thus, presumptive service connection for diabetes mellitus, 
colon cancer, kidney disability, and diabetic neuropathy, due 
to Agent Orange exposure is not warranted.  38 C.F.R. §§ 
3.307, 3.309.  The veteran has otherwise not submitted any 
evidence to corroborate his assertions of exposure to 
herbicides, nor has he submitted any medical evidence to 
suggest that such disabilities are due to herbicide exposure.

With no evidence of colon cancer, diabetes mellitus, diabetic 
neuropathy, or a kidney disability for many years after 
discharge from service and no medical evidence of record 
suggesting a link between the veteran's current diseases and 
his active duty service, to include exposure to jet fuel and 
herbicides, there is no basis for awarding service connection 
for these disabilities.  The Board places significant 
probative value on the over 15 year gap between discharge 
from military service and the first reported medical history 
of colon cancer, diabetes mellitus, kidney disability, and 
diabetic neuropathy, and finds that the post-service 
symptomatology is too remote in time to support a finding of 
in-service onset, particularly given the lack of continuity 
of symptomatology during the multi-year gap between military 
discharge in 1966 and the first mention of colon cancer in 
1984, and kidney disability, diabetes mellitus, and diabetic 
neuropathy thereafter.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) (lengthy period of absence of medical 
complaints for condition can be considered as a factor in 
resolving claim).

As diabetic neuropathy is a secondary condition due to 
diabetes mellitus, in light of the finding that service 
connection for diabetes mellitus is not warranted, service 
connection on a secondary basis for diabetic neuropathy is 
also not warranted.  See 38 C.F.R. § 3.310. 

The Board has considered the veteran's lay contentions that 
his colon cancer, diabetes mellitus, diabetic neuropathy, and 
kidney disability were due to exposure to herbicides during 
service and/or due to exposure to jet fuel during service, 
and also that his colon cancer was due to symptomatology 
experienced during service; however, the veteran is not 
competent to provide an opinion requiring medical knowledge, 
such as a question of medical causation or etiology.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

For the reasons and bases provided above, the evidence in 
this case preponderates against the claims of service 
connection for kidney disability, colon cancer, diabetes 
mellitus, and diabetic neuropathy.  The evidence in this case 
is not so evenly balanced so as to allow application of the 
benefit of the doubt rule as required by law and VA 
regulations.  See 38 U.S.C.A. §5107.


ORDER

The appeal is denied as to all issues.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


